Case: 14-31191      Document: 00513073714         Page: 1    Date Filed: 06/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-31191                                  FILED
                                  Summary Calendar                            June 10, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THOMAS O. BLAKE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 3:09-CR-34


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Thomas O. Blake appeals from the revocation of his supervised release.
He contests the revocation proceedings at which he was found to have violated
multiple conditions of his supervised release and was sentenced to 10 months
of imprisonment and no additional term of supervised release.
       Blake contends that the district court erred by not sua sponte ordering a
competency hearing, which was merited in light of his history of mental health


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31191     Document: 00513073714     Page: 2   Date Filed: 06/10/2015


                                  No. 14-31191

issues, his prior adjudication of incompetence, his irrational behavior, and his
conduct during the revocation proceedings. He further contends that his trial
counsel rendered ineffective assistance by failing to investigate his competency
and seeking a mental health evaluation. The Government concedes that the
district court erred by not holding a competency hearing and agrees that the
judgment should be vacated and the case remanded for a competency hearing.
We review for abuse of discretion whether the district court erred in not sua
sponte holding a competency hearing. See United States v. Davis, 61 F.3d 291,
303 (5th Cir. 1995).
      The record contains evidence that would have given the district court
reasonable cause to believe that Blake might be unable to meet the standard
of competence to proceed with the revocation proceeding. See United States v.
Ruston, 565 F.3d 892, 904 (5th Cir. 2009); United States v. Williams, 819 F.2d
605, 607 (5th Cir. 1988); 18 U.S.C. § 4241(a). There were medical opinions that
supported the possibility that Blake, who was previously found incompetent in
the criminal proceeding, suffered from a mental defect or illness that might
render him incompetent. While Blake ultimately was found competent, there
was evidence that his mental health had to be monitored to insure that it did
not impair his ability to make future decisions or assist counsel. Also, concerns
remained about Blake’s mental health after his release from prison, during
which his condition possibly deteriorated. After Blake previously violated his
supervised release terms, the district court imposed further conditions that
required him to participate actively in mental health treatment and take
prescribed psychotropic medication; he did not comply with these terms and,
during his period of noncompliance, appeared to act erratically. He also acted
inconsistently at the instant revocation hearing, and the district court, in light
of its apparent concern about Blake’s mental health, recommended that he be



                                        2
    Case: 14-31191     Document: 00513073714      Page: 3   Date Filed: 06/10/2015


                                  No. 14-31191

housed in a psychiatric facility where he could receive proper treatment for his
“condition.” Blake presently is housed in Federal Medical Center Devins.
      Thus, the record seemingly contains evidence that would have raised a
reasonable doubt as to whether Blake was competent to proceed. See Williams,
819 F.2d at 607; § 4241(a). Accordingly, the district court abused its discretion
in not sua sponte conducting a competency hearing. See Davis, 61 F.3d at 303.
The district court’s judgment is vacated, and this case remanded to the district
court to determine whether a competency hearing should be conducted and, if
so, whether Blake is competent to proceed. See United States v. Ruston, 565
F.3d 892, 904 (5th Cir. 2009); United States v. Hutson, 821 F.2d 1015, 1018
(5th Cir. 1987). Given our vacatur of Blake’s judgment, we do not address his
assertion of ineffective assistance of counsel.
      JUDGMENT VACATED; CASE REMANDED.




                                        3